DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made to applicant’s amendment of claims 1, 2, 6 and 7 as well as the addition of claims 20 and 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 6 and 7, the claims as currently written depend upon claim 1 which requires that the screw has a pitch value of a pitch (G) along the conveying zone of the channel.  Claim 1 does not require the pitch (G) to change.  Claims 6 and 7 have bene written with limitations dependent upon “when a larger pitch value” or “when a smaller pitch value” is provided; however, 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, 8-13 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Torii et al. (Pub No 2016/0199529).
With regards to claim 1, Torii teaches a single screw extruder (Fig. 1-3).  With regards to the limitation “for changing a morphology of a superabsorbent polymer gel”, this limitation is interpreted as an intended use of the single screw extruder set forth in the body of the claim and is not interpreted as a positive claim limitation as discussed in MPEP 2111.02 II.  Torii teaches that the extruder comprises an input aperture (14) capable of receiving a material including applicant’s intended SAP gel.  Torii teaches a channel (13) connected to the input aperture.  Torii teaches a screw (11) arranged within the channel and an output aperture (16) for discharging material (Fig. 1, ¶ 0093-0094).  Torii teaches that the screw comprises a central shank (22) with a helical flight (23) (¶ 0097).  Torii teaches that the channel extends from an inlet to an outlet of the extruder (Fig. 1) and is thus interpreted as having an input zone, output zone and conveying zone as no particular distinguishing feature is recited for the zones within the claim.  Torii teaches that the screw has a pitch value (P) of a pitch of the screw flight (Fig. 6).  Torii teaches that the channel has at least one mixing element (19) which protrudes into the channel of the extruder (Fig. 6).  With regards to the limitation that the mixing element is “configured for the mixing of the SAP polymer gel”, Torii teaches that the clearance between the flight section and the element (19) applies a shearing force to the material (¶ 0104) interpreted 
With regards to claim 2, Torii teaches that the screw comprises multiple flight elements within the conveying zone (Fig. 6) each of which represents a pitch value which may be equal to another second pitch value of an adjacent flight.
With regards to claims 6 and 7, Torii teaches that protrusion element 19 may be shaped as 
With regards to claim 8, Torii teaches using pitch values of 59.1, 48 and 75 mm (Table 1).
With regards to claim 9, Torii teaches a value of a flight land width of 5, 10 or 17 mm (Table 1, flight thickness).
With regards to claim 10, Torii teaches in Example 10 using a screw with a shaft diameter of 74 mm and a barrel with an inner diameter of 136 mm (Example 10, Tables 1 and 2).  This equates to 31 mm of space between the shaft and the wall of the barrel. 
With regards to claim 11, Torii teaches an external screw diameter of 86, 130 or 175 mm (Table 1).
With regards to claim 12, Torii teaches shank diameters of 41, 74 and 105 mm (Table 1).
With regards to claim 13, Torii teaches shank diameters of 41, 74 and 105 with respective screw flight diameters of 86, 130 and 175 which equates to ratio d/D of 0.48, 0.57 and 0.6 respectively (Table 1).
With regards to claim 17, Torii teaches that the extruder comprises a drive motor (21) for rotating the shaft at values less than 150 rpm (¶ 0093, 0119).
With regards to claims 18 and 19, Torii teaches using the device of claim 1 above for changing a morphology of a water absorbent resin or SAP (¶ 0002, 0011) comprising introducing the gel from a polymerization process into the extruder, operating the screw to grind the gel and discharging the particles to a drying process (¶ 0186-0187, 210).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 14, 15 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (Pub No 2016/0199529) as applied to claims 1 and 2 above, and further in view of Rauwendaal (PN 4129386).	
With regards to claims 3 and 4, Torii teaches a single screw extruder comprising a central rotating shaft and a helical screw flight (¶ 0097) in which specifics of the flight design such as the number of windings or type of helix is not particularly limited.  Torii does not explicitly teach that the screw has at least three different pitch values along the channel.
Rauwendaal teaches a similar apparatus comprising a single screw extruder (Abstract, Fig. 1, Fig. 7) that has an inlet, a channel within which a helical screw advances material and an outlet.  Rauwendaal teaches an advantageous screw design that has optimized helix angles such that the screw has a first flight pitch in a feed section, a second pitch varying over the transition or conveying section and a third pitch in an output section (Fig. 3, col 4 ln 8-22).  It would have been obvious to one of ordinary skill in the art at the time the 
With regards to claims 14, 20 and 21, Torii does not teach specific numeral values for the flight pitch, but rather teaches that they are dependent upon the inner diameter of the barrel (¶ 0107).  Torii does not teach that the pitch changes along the conveying zone.  Rauwendaal teaches a similar apparatus comprising a single screw extruder (Abstract, Fig. 1, Fig. 7) that has an inlet, a channel within which a helical screw advances material and an outlet.  Rauwendaal teaches an advantageous screw design that has optimized helix angles such that the screw has a first flight pitch in a feed section, a second pitch varying over the transition or conveying section and a third pitch in an output section (Fig. 3, col 4 ln 8-22).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the improved screw design of Rauwendaal in the screw of Torii as both relate to single screw extruders comprising a helical flight presenting a reasonable expectation of success, and Torii teaches that the flight is not particularly limited prompting one of ordinary skill to look to related art.  As the pitch is dependent upon the barrel diameter, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize pitch values of 500-600 mm through routine optimization of the barrel diameter N.
With regards to claim 15, Torii in view of Rauwendaal teaches using optimized helix angles in the feed and output sections such as a 20 degree pitch to a 30 degree pitch which inherently adjusts the pitch between vanes with the smallest pitch being 2/3rds the pitch of the largest pitch (col 4 ln 8-22 of Rauwendaal).


Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (Pub No 2016/0199529) as applied to claim 1 above, and further in view of Wood (PN 4720254).
With regards to claim 5, Torii teaches a single screw extruder with protrusion shear elements that project into the channel of the barrel, but does not teach that the screw flight comprises at least one cutout.
Wood teaches a similar single screw extruder (Abstract) comprising projecting pins within the barrel of a helical flight screw (Fig. 1, 2) in which there are cutouts (interruptions) in the flight corresponding to the pins to produce shear of the material (Fig. 1, 2, col 2 ln 16-61).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a pin and interrupted flight similar to Wood in the device of Torii as both relate to single screw extruders with projecting shear elements presenting a reasonable expectation of success, and doing so allows for increased shear as discussed in Wood.
With regards to claims 6 and 7, Wood teaches it was also known in the art at the time the invention was effectively filed to include a plurality of pins (22) along the surface of the extruder correlating to the pitch of the screw (col 3 ln 25-47, col 5 ln 19-45) to aid in turbulence and mixing, and therefore would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize in the invention of Torii through application of a known improvement to a similar device and presenting a reasonable expectation of success.



Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (Pub No 2016/0199529) as applied to claim 1 above.
With regards to claim 16, Torii teaches that the extruder is configured to produce an SAP polymer gel (¶ 0002) and teaches that the throughput of the extruder is dependent upon the inner diameter of the extruder (¶ 0125).  Regarding a desired throughput, it would have been obvious to one of ordinary skill to perform routine experimentation with barrel size as such is a known result effective variable as established in Torii and mere changes in size present a case of prima facie obviousness in the absence of new or unexpected results.


Response to Arguments
Applicant's arguments filed 10/07/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the device of Torii does not teach that element 19 protrudes into the channel of the single-screw extruder, this argument is not persuasive.  Applicant argues that Torii fails to teach the claimed element protruding into the channel because the channel of Torii is a 3D spirally wound shape around the shank (22) of Torii bound by the flights of the screw, and that since the element (19) of Torii does not protrude into the gap between flights it does not read upon protruding into the channel.  At issue is the interpretation of what constitutes the channel in Torii.  Applicant’s interpretation complies with neither a broadest reasonable interpretation nor the interpretation of what their specification defines as the channel of a single screw extruder.  First, a broadest reasonable interpretation of a channel of a single screw extruder is the space bound by the interior walls of the extruder.  As seen and explicitly discussed in Torii the element (19) protrudes into this space from the interior wall of the extruder (Fig. 2, ¶ 0099, the element is explicitly discussed as a protrusion).  Second, applicant’s own specification does not use such a narrow interpretation of what constitutes the channel of the claims.  Applicant’s figures refer to the channel as element (16) which is quite clearly the walls of the extruder and not the 3D space spirally wound around the shank and bound by the screw flights.  Applicant’s arguments are therefore not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GALEN H HAUTH/Primary Examiner, Art Unit 1742